Citation Nr: 0434473	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  93-28 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for all cervical and 
left upper extremity disorders however diagnosed.

2.  Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disorder, characterized as arthralgia of the 
cervical spine with possible narrowing of the articular 
surfaces of C1-C2. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran had active duty for training from May 1975 to 
January 1976, and on active duty from March 1976 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the San Diego, 
California, Regional Office (RO), of the Department of 
Veterans Affairs (VA).

In a March 1992 hearing officer's decision, a 10 percent 
rating was granted for the cervical spine disorder.  In an 
April 1992 rating decision, an effective date of April 8, 
1991, was assigned for the 10 percent disability rating.

The Board remanded the issue of entitlement to service 
connection for multiple sclerosis to the RO in November 1995, 
April 1997, June 1999, and May 2002.  In the June 1999 remand 
the Board, for the first time, noted that the issue of an 
increased rating for the cervical spine disorder was in 
appellate status and thereafter remanded this issue.  In July 
2004, the veteran testified at a hearing before the 
undersigned sitting at the RO.


FINDINGS OF FACT

1.  In August 1980, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, with the 
RO.

2.  In an April 1981 rating decision, the RO adjudicated his 
claims.

3.  The August 1980 VA Form 21-526, was the veteran's 
"original compensation claim" as defined by 38 C.F.R. 
§ 3.655(b).

4.  In April 1991, the veteran filed his claims of 
entitlement to service connection for multiple sclerosis and 
entitlement to an increased rating for a cervical spine 
disorder.

5.  In April 1991 and December 2003 letters, a May 2002 
Remand the veteran was notified by VA that his claims could 
be denied if he failed to show for his VA examinations.  

6.  Without good cause, the veteran repeatedly failed to show 
for VA examinations scheduled in connection with his claims. 

7.  Without good cause, the veteran repeatedly failed to 
cooperate with VA in the development of evidence that would 
assist in the prosecution of his claims.


CONCLUSION OF LAW

1.  Entitlement to service connection for multiple sclerosis 
is denied.  38 C.F.R. § 3.655 (2003).

2.  Entitlement to service connection for all cervical and 
left upper extremity disorders however diagnosed is denied.  
38 C.F.R. § 3.655.

3.  Entitlement to an increased rating for a cervical spine 
disorder characterized as cervical arthralgia with possible 
C-1-C2 articular surface narrowing is denied.  38 C.F.R. 
§ 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in substance, that he has no duty to 
assist VA in developing his claim by attending scheduled VA 
examinations to obtain needed medical opinion evidence or 
providing VA with evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street.  If a veteran (appellant) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 
192 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while the VA does have a duty to assist 
the veteran (appellant) in the development of a claim, that 
duty is not limitless.  In the normal course of events, it is 
the burden of the veteran (appellant) to keep the VA apprised 
of their whereabouts.  If he does not do so, there is no 
burden on the VA to "turn up heaven and earth" to find him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).

Governing regulations are clear that when, as here, 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a veteran, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655(b).  38 C.F.R. 
§ 3.655(a).  Subsection of 38 C.F.R. § 3.655 provides that:

[w]hen a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for increase, the claim shall 
be denied.  [Emphasis added].

The plain meaning of the word "original," means something 
that precedes all others in time, i.e., something that is 
first.  As the record shows that the veteran in August 1980, 
filed his first VA Form 21-526, Application for Compensation, 
and as that claim was ultimately adjudicated in April 1981, 
it follows that the August 1980 submission was the veteran's 
"original compensation claim."  Moreover, following his 
August 1980 "original compensation claim," the veteran was 
instructed to report in September 1980 for a VA examination 
in connection therewith.  Hence, based on this experience 
with his "original compensation claim," the veteran knew or 
should have known that he had a duty to show for VA 
examinations.  

In April 1991, the veteran filed his current claims of 
entitlement to service connection for multiple sclerosis, 
entitlement to service connection for all cervical and left 
upper extremity disorders however diagnosed, and entitlement 
to an increased rating for a cervical spine disorder 
characterized as cervical arthralgia with possible C-1-C2 
articular surface narrowing.

Thereafter, in a letter dated latter in April 1991, the RO 
notified the veteran that his claims could be denied if he 
failed to show for his VA examinations.  VA thereafter 
reiterated this warning, and/or provided the veteran with 
notice of 38 C.F.R. § 3.655, on a number of subsequent 
occasions.  See Board remand dated in May 2002; RO letter 
dated in December 2003; supplemental statement of the case 
issued in April 2004; and page 13 of the July 2004 personal 
hearing transcript.  Accordingly, the Board finds that the 
veteran was provided adequate notice of the provisions of 
38 C.F.R. § 3.655.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Despite the above warnings, the veteran failed to show for VA 
examinations scheduled in December 1992, July 1998, and 
November 2003.  The veteran's only justification as to why he 
failed to attend these examination were statements to the 
effect that VA physicians were not competent to provide the 
requested medical opinion evidence, he had done enough in 
support of his claim and he was not going to do anything else 
to help VA, and the existing record supplied enough evidence 
to allow a grant of his claims.  See, e.g. June 2003 and 
March 2004 reports of contact.  Furthermore, in a November 
2000 report of contact, he specifically informed VA that he 
would not show for another VA examination.  

The veteran's reasons for not attending his VA examinations 
do not constitute "good cause" as this term is defined by 
38 C.F.R. § 3.655(a).  There has been no justification 
presented for the veteran's assertion that San Diego VA 
neurologists are incompetent to review his case.  Rather, the 
appellant simply offers his bare assertion.  As an  
examination is crucial to the adjudication of this claim, and 
because the current claim is not the veteran's original 
compensation claim, the appeal is denied.  38 C.F.R. 
§ 3.655(b).  

In reaching this conclusion, the Board understands that the 
veteran testified at his July 2004 personal hearing that he 
is willing to report for a VA examination if the examination 
was conducted by a private neurologist outside of San Diego 
County.  Notably, however, this statement has little 
credibility in light of the course of his actions in this 
appeal over the prior decade.  It must be noted that this 
claim has been remanded on four other occasions to obtain, 
among other things, medical opinion evidence.  Despite VA's 
exhaustive and heroic efforts to assist him, the veteran 
repeatedly told VA that he would not show for scheduled VA 
examinations.  There is little reason to believe that the 
appellant would do so now.  To remand this case yet again 
would equate to the Board's de facto endorsement of his prior 
behavior.  The Board will not issue that endorsement.  
Indeed, the Board finds that the veteran's actions in failing 
to report for scheduled VA examinations have wasted both 
valuable VA time and already limited budgetary resources that 
could have been used to help those veterans who were 
interested in prosecuting their claims by reporting for 
scheduled VA examinations.  

The veteran's chronic pattern of failing to cooperate with VA 
in developing his claim is further apparent in his other 
dealings with VA.  For example, when the RO contacted the 
appellant in June 2003 to request his help in obtaining a 
complete copy of his August 1992 Social Security 
Administration hearing transcript after that agency told VA 
that they could not locate their copy, the veteran told the 
RO that, while he had a complete copy of this hearing 
transcript, he was not willing to send it to VA.  See June 
2003 report of contact.  Likewise, when asked by the RO to 
complete a form regarding his dependents, he told the RO to 
find the information in his file because he was not 
interested in completing any more forms. See March 2004 
report of contact; and an undated note prepared by RO 
Decision Review Officer Thomas T. Rock.  In view of this 
pattern, VA should not expend any further resources on a 
veteran who clearly has no interest in assisting VA in the 
prosecution of these claims in a manner that is consistent 
with appropriate VA regulations and procedures.  Wood; Olson; 
Dusek v. Derwinski, 2 Vet.App. 519, 522 (1992).  

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), the record shows that 
VA notified the veteran that his claim could be denied if he 
failed to show for his VA examinations.  See, e.g., RO 
letters dated in April 1991 and December 2003; the Board 
remand dated in May 2002; the supplemental statement of the 
case issued in April 2004; and page 13 of the July 2004 
personal hearing transcript.  Moreover, the above claims were 
denied because the veteran did not show good cause for 
failing to report for his VA examinations.  38 C.F.R. 
§ 3.655.  Therefore, because the decision is mandated by 
regulation the Board is entitled to go forward with 
adjudication of the claims regardless of whether or not VA 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not required.

The appeal is denied.


ORDER

The appeal is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



